Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 08/26/2022.  Presently claims 1-19 are pending. 

Response to Arguments
Specification objections have not withdrawn based upon applicant’s amendments.
Applicant argued that “Replacement paragraph [00231} is enclosed addressing a numerical issue related to the press being number 100 instead of 10”.
In response to his argument, the Applicant did not provide a replacement paragraph [00231].
Accordingly, this argument is not persuasive.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments; however new Claim Rejections -35 U.S.C. 112(b) have been presented based upon Applicant’s amendments.
Applicant's arguments filed 08/26/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

With respect to the prior art of Shimazaki (US20200101788A1), Applicant argued that “there is not believed to be any discussion about balancing anything in Shimazaki.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case: 
The prior art of Shimazaki is a secondary art and it is used only to teach the limitations that missing from the primary art of Kanemitsu (CN1049373C);
The primary prior art of Kanemitsu discloses a method of forming a rotationally balanced disc (paragraph 14: hub body is used to fit on the outside of a rotating body such as a rotating shaft);
Accordingly, this argument is not persuasive.
The response to the argument above also applied to the rejection over Kitajima (JPH0732068A attached NPL, English Machine translation) in view of Shimazaki (US20200101788A1).

With respect to the prior art of Shimazaki (US20200101788A1); Applicant argued that “the use of the markers not to reduce rippling at an outer round edge as claimed”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to reduce rippling at an outer round edge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, this argument is not persuasive.
The response to the argument above also applied to the rejection over Kitajima (JPH0732068A attached NPL, English Machine translation) in view of Shimazaki (US20200101788A1).

Examiner notice: The Applicant concerned about forming pattern” with respect to the size of the blank in order to solve the problem of ripples (Applicant’s specification paragraph 0014);
The Applicant discloses in specification paragraph 0004: “Additional material exists and ripples between the edge and the bend as well in this process. This ripple effect often causes rotational imbalance in the part when attached to a rotary cutter. Rotary imbalance causes excessive vibration and premature wear to other components of the rotary cutter;
The Applicant discloses in specification paragraph 0010: “It is another object to provide an improved round compressed component having an angled edge with a reduced ripple effect at the outer edge”;
The Applicant discloses in specification paragraph 0012: the press includes a die which embosses a pattern of embossed items onto the outer lip. By embossing this outer pattern preferably in a direction extending from……the ripple effect may be absorbed into the embossing particularly when roughly 60 characters or design elements are stamped having heights, lengths and/or widths of about ¼ or ⅓ inch and spaced about ⅓ inch.
So, the Applicant disclose using pattern or design to solve problem of forming the ripples;
Furthermore, the prior art of Shimazaki disclose “It has been discovered that when high pressures are applied, and the central image is pushed outward, the rest of the sheet will want to stretch and pull to make room for the outward expansion of the central figure, wherein, the rest of the material can crimp and distort, thereby causing unwanted bends and ripples to form in the new metal sheet” (paragraph 0018);
the prior art of Shimazaki disclose It has also been found that another way to help prevent this from happening is using the multiple markers 9 to keep the new metal sheet in place, so that it is not pulled or stretched in one direction or the other, as the second mold 41 is pressed against the new metal sheet 58, which can otherwise cause crimping and distortion to occur in the surrounding areas (paragraph 0019);
the prior art of Shimazaki disclose markers positioned around the periphery of the embossed design on the two molds (paragraph 0020); 
So, the prior art of Shimazaki disclose the use of the markers “pattern or design elements” to reduce rippling at an outer edge;
the ripples are undesirable in any product regardless the shape of the product or what the part is used for;
Both of the Applicant and the prior art of Shimazaki are related to a method of the use of the markers “pattern or design elements” to reduce rippling at an outer edge.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 00023 line 1 the phrase “FIG. 4 shows the process of a press 10 being directed against a blank 102 to be received in cavity 104 of receiver 106” must be changed to “FIG. 4 shows the process of a press 100 being directed against a blank 102 to be received in cavity 104 of receiver 106”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in line 7 the phrase “an outer edge of the lip” render the claim indefinite because it is unclear if “an outer edge of the lip” is the same as or different from “an angled outer edge lip” that recited in line 1 of the same claim 1.
As best understood and for the purpose of the examination, the Examiner interpreted “an outer edge of the lip” is the same as “an angled outer edge lip” that recited in line 1 of the same claim 1.
Claims 2-19 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemitsu (CN1049373C attached NPL, English Machine translation) in view of Shimazaki (US20200101788A1).
Regarding claim 1, Kanemitsu discloses a method of forming a rotationally balanced disc (paragraph 14: hub body is used to fit on the outside of a rotating body such as a rotating shaft) (fig.1B: (1)) with an angled outer edge lip (see fig.1B below) comprising the steps of:
a) providing a round disc blank (fig.1A: (1)) (paragraphs 189-193);
b) bending the disc blank to provide the angled outer edge lip (see fig.1B below) at a predetermined angle at a transition relative to a center disc portion (paragraph 131).

    PNG
    media_image1.png
    445
    634
    media_image1.png
    Greyscale












Kanemitsu does not disclose while bending the disc blank, simultaneously embossing a pattern into the lip thereby reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner while providing a rotationally balanced disc.
Shimazaki teaches a method of forming a part with an angled outer edge lip (see fig.10B below) comprising the steps of:
a) providing a blank (fig.9: (58)) (paragraph 0119);
b) bending the blank (fig.10: (see the bending of the element (58) that formed by element (29)) to provide the angled outer edge lip (see fig.10 below) at a predetermined angle at a transition relative to a center disc portion (fig.10: (31)); and

    PNG
    media_image2.png
    489
    581
    media_image2.png
    Greyscale
while bending the blank, simultaneously embossing a pattern (fig.10: markers (9)) into the lip thereby reducing a circumference at an outer edge of the lip (paragraph 0020: markers positioned around the periphery of the embossed design on the two molds) of the lip (see fig.10 above) over a non-embossed lip bent in the same manner (paragraphs 0012, 0020, 0088 and 0119).











Shimazaki does not disclose reducing a circumference at an outer edge of the lip (by at least 75% over a non-embossed lip bent in the same manner.

However, the prior art of Shimazaki disclose the use of the markers “pattern or design elements” to reduce rippling at an outer edge (paragraphs 0018-0019);
Shimazaki concerned about forming multiple markers “pattern” with respect to the size of the blank (paragraphs 0025 and 0036-0038) in order to solve the problem of ripples (paragraphs 0118-0019);
Further, the Applicant disclose using pattern or design to solve problem of forming the ripples (paragraphs 0004, 0010 and 0012);
the Applicant concerned about forming pattern” with respect to the size of the blank in order to solve the problem of ripples (Applicant’s specification paragraph 0014);
So, both of the Applicant and the prior art of Shimazaki are related to a method of the use of the markers “pattern or design elements” to reduce rippling at an outer edge;
the ripples are undesirable in any product regardless the shape of the product or what the part is used for;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Shimazaki to have reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner in order to prevent creating ripples (Shimazaki: paragraphs 0018-0019); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Both of the prior arts of Kanemitsu and Shimazaki a method of forming a part with angled edge lip by using a press;
the ripples are undesirable in any product regardless the shape of the product or what the part is used for;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the press of Kanemitsu to have markers to form a pattern into the lip as taught by Shimazaki thereby having while bending the disc blank, simultaneously embossing a pattern into the lip thereby reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner while providing a rotationally balanced disc in order to prevent creating ripples (Shimazaki :paragraph 0018), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Kanemitsu discloses wherein the bending step further comprises bending with a press (paragraph 189).  

Regarding claim 3, Kanemitsu discloses wherein the bending step further comprises pressing the disc blank in a receiver (fig.1B: (3b)).  

Regarding claims 4-5, Shimazaki concerned about forming multiple markers “pattern” with respect to the size of the blank (paragraphs 0025 and 0036-0038) in order to solve the problem of ripples (paragraphs 0118-0019);
Further, the Applicant concerned about forming pattern” with respect to the size of the blank in order to solve the problem of ripples (Applicant’s specification paragraph 0014);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Shimazaki to have wherein the circumference at the outer edge is reduced by at least 90% over a non-embossed lip bent in the same manner during the embossing step; or wherein the circumference at the outer edge is reduced by at least 95% over a non-embossed lip bent in the same manner during the embossing step in order to prevent creating ripples (Shimazaki :paragraph 0018); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Regrading claim 8, Shimazaki teaches wherein during the embossing step, the pattern is radially outwardly directed from the lip (see fig.10 above).  

Regrading claim 9, Shimazaki teaches wherein during the embossing step, the pattern has items spaced apart by gaps separating the items about a surface of the lip (paragraph 12: multiple markers, such as X's, or +'s, or markers of any shape, can be formed on the border around the periphery of the embossed design on the surface of the metal sheet).  

Regarding claims 10-13, Shimazaki concerned about the size of the markers “items” (paragraph 0012: markers are either raised (convex) or depressed (concave) on the surface of the metal sheet, such as in alternating fashion);
Shimazaki concerned about forming multiple markers “pattern” with respect to the size of the blank (paragraphs 0025 and 0036-0038) in order to solve the problem of ripples (paragraphs 0118-0019);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Shimazaki to have the items have a height of at least 1/10 a height of the lip, the items have a height of at least 1/4 a height of the lip , the items have a height of at least 1/2 a height of the lip, or the gaps have a width of at least 1/4 of a height of the lip; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 14-16, Shimazaki concerned about the size of the markers “items” (paragraph 0012: markers are either raised (convex) or depressed (concave) on the surface of the metal sheet, such as in alternating fashion);
Shimazaki concerned about forming multiple markers “pattern” with respect to the size of the blank (paragraphs 0025 and 0036-0038) in order to solve the problem of ripples (paragraphs 0118-0019);
Shimazaki teaches the pattern has items spaced apart by gaps separating the items about a surface of the lip (paragraph 12: multiple markers, such as X's, or +'s, or markers of any shape, can be formed on the border around the periphery of the embossed design on the surface of the metal sheet);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Shimazaki to have the gaps have a width of at least 1/2 of a height of the lip, the items have a width of at least 1/4 a height of the lip, or the items have a width of at least 1/4 a height of the lip; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Regarding claim 17, Kanemitsu discloses wherein when bending the transition is one of a sharp angle and a curve (see fig.1B above).  

Regarding claim 18, Kanemitsu discloses bending the balanced disc, 
Shimazaki teaches the pattern (fig.10: (9)) is symmetrical across a centerline of produced part;  
Therefore, the modification of Kanemitsu in view of Shimazaki teaches wherein after bending the balanced disc, the pattern is symmetrical across a centerline of the balanced disc.  

Regarding claim 19, Kanemitsu discloses wherein during the bending step the lip is angled relative to the center disc portion (see fig.1B above).
Kanemitsu does not disclose wherein during the bending step the lip is angled at 45 degrees relative to the center disc portion.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Kanemitsu to wherein during the bending step the lip is angled at 45 degrees relative to the center disc portion in order to meet a specific design as needed such as the size of the part to be connected to the disc ; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima (JPH0732068A attached NPL, English Machine translation) in view of Shimazaki (US20200101788A1).
Regarding claim 1, Kitajima discloses a method of forming a rotationally balanced disc (paragraph 13: short tubular portion) (fig.1b) with an angled outer edge lip (see fig.1b below) comprising the steps of:
a) providing a disc blank (fig.1a: (W)) (paragraphs 62-67);

    PNG
    media_image3.png
    406
    693
    media_image3.png
    Greyscale
b) bending the disc blank to provide the angled outer edge lip (see fig.1b below) at a predetermined angle at a transition relative to a center disc portion (see fig.1b below).









Kitajima does not disclose while bending the disc blank, simultaneously embossing a pattern into the lip thereby reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner to provide a rotationally balanced disc.


Shimazaki teaches a method of forming a part with an angled outer edge lip (see fig.10B above) comprising the steps of:
a) providing a blank (fig.9: (58)) (paragraph 0119);
b) bending the blank (fig.10: see the bending of the element (58) that formed by element (29)) to provide the angled outer edge lip (see fig.10 above) at a predetermined angle at a transition relative to a center disc portion (fig.10: (31)); and
while bending the blank, simultaneously embossing a pattern (fig.10: markers (9)) into the lip thereby reducing a circumference at an outer edge (paragraph 0020: markers positioned around the periphery of the embossed design on the two molds) of the lip (see fig.10 above) over a non-embossed lip bent in the same manner (paragraphs 0012, 0020, 0088 and 0119).

Shimazaki does not disclose reducing a circumference an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner.
However, the prior art of Shimazaki disclose the use of the markers “pattern or design elements” to reduce rippling at an outer edge (paragraphs 0018-0019);
Shimazaki concerned about forming multiple markers “pattern” with respect to the size of the blank (paragraphs 0025 and 0036-0038) in order to solve the problem of ripples (paragraphs 0118-0019);
Further, the Applicant disclose using pattern or design to solve problem of forming the ripples (paragraphs 0004, 0010 and 0012);
the Applicant concerned about forming pattern” with respect to the size of the blank in order to solve the problem of ripples (Applicant’s specification paragraph 0014);
So, both of the Applicant and the prior art of Shimazaki are related to a method of the use of the markers “pattern or design elements” to reduce rippling at an outer edge;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Shimazaki to have reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner in order to prevent creating ripples (Shimazaki :paragraphs 0018-009); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Both of the prior arts of Kitajima and Shimazaki a method of forming a part with an angled edge lip by using a press;
the ripples are undesirable in any product regardless the shape of the product or what the part is used for;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the press of Kitajima to have markers to form a pattern into the lip as taught by Shimazaki thereby having while bending the disc blank, simultaneously embossing a pattern into the lip thereby reducing a circumference at an outer edge of the lip by at least 75% over a non-embossed lip bent in the same manner to provide a rotationally balanced disc in order to prevent creating ripples (Shimazaki :paragraphs 0018-0019), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Kitajima discloses wherein the bending step further comprises bending with a press (paragraph 67).  

Regarding claim 6, Kitajima discloses wherein the step of providing the disc blank further comprises providing one of cutouts and a central bore (fig.1a: (1)) in the disc blank (paragraphs 64).  

Regarding claim 7, Kitajima discloses wherein the step of providing the disc blank further comprises providing a round central bore (fig.1a: (1)) in the disc blank (paragraphs 64).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725           

/JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                                     
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725